In a coram nobis proceeding, defendant appeals from two orders of the Supreme Court, Kings County, dated April 29, 1969 and June 19, 1969, respectively, the former denying the application without a hearing and the latter granting reargument but adhering to the original decision. Appeal from the order dated April 29, 1969, dismissed as academic; that order was superseded by the order of June 19, 1969. Appeal from so much of the order of June 19, 1969 as granted reargument dismissed; appellant is not aggrieved by that part of the order. Order of June 19, 1969 otherwise affirmed. In our opinion the documentary evidence in the record and defendant’s plea of guilty demonstrate that no factual issue was presented as to the death of the victim of the crime. Christ, Acting P. J., Rabin, Hopkins and Munder, JJ-., concur; (Beldock, P. J., deceased).